COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Great Value Storage, LLC and World Class Capital Group. LLC, and
                          Natin Paul v. Princeton Capital Corporation

Appellate case number:    01-21-00284-CV

Trial court case number: 2019-18855

Trial court:              165th District Court of Harris County

        This appeal is a consolidation of two appeals, docketed together as required by the Texas
Rules of Appellate Procedure. See TEX. R. APP. P. 12.2(c) (“Multiple Notices of Appeal. All
notices of appeal filed in the same case must be given the same docket number.”). In the first
appeal, Great Value Storage LLC (“Great Value”) and World Class Capital Group LLC
(“WCCG”) appeal from a final judgment in favor of Princeton Capital Corporation (“Princeton”)
on its breach of contract claim. In the second appeal, Great Value and WCCG challenge the
order appointing a receiver.
       Princeton has now filed a motion, unopposed by appellants Great Value and WCCG,
seeking emergency relief from its court-appointed receiver, Seth Kretzer. Princeton Capital
Corporation argues that Kretzer has exceeded his authority as receiver and that the parties have
reached a settlement agreement.
         The receiver, Seth Kretzer, has filed a motion to dismiss this appeal in light of
Princeton’s settlement, arguing that the appeal is now moot, or in the alternative to remand to the
district court for findings and conclusions regarding the validity of the settlement agreement,
which Kretzer asserts may be in violation of Texas law and public policy.
        We abate this appeal and remand this case to the trial court to allow the parties to
effectuate, if possible, the parties’ settlement agreement and to wind down the receivership, as
necessary. The parties are ordered to file quarterly updates with this Court informing us of the
status of the case. The first quarterly update is due December 15, 2022, and future quarterly
updates are due on March 15, 2023, June 15, 2023, and September 15, 2023.
       The appeal is abated, treated as a closed case, and removed from this court’s active
docket. The appeal will be reinstated on motion of any party, and upon reinstatement, the Court
will consider a motion, if any, to dismiss the appeal. The court may also reinstate the appeal on
its own motion.
       It is so ORDERED.

Judge’s signature: ______/s/ Peter Kelly_____
                    Acting individually  Acting for the Court

Panel consists of Justices Kelly, Countiss, and Rivas-Molloy


Date: ___September 22, 2022____